 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Carpenters and Joiners,Local 1092(Walsh Construction Company) andRonald Halmagyl,Sr. Case 38-CB-652July 22, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 29, 1975, Administrative Law Judge Mel-vin J. Welles issued the attached Decision in this pro-ceeding. Thereafter, the Respondent and the GeneralCounsel filed exceptions and a supporting brief, andthe Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'The Administrative Law Judge found that the Re-spondent, Local 1092, violated Section 8(b)(2) duringa layoff by causing the Employer to prefer its mem-bers over nonmembers, including Darnell. However,he found that the Respondent's later request to "getrid" of Darnell, who had been rehired, and its stilllater offer to allow the Employer to retain "two goodpermit men" in exchange for Darnell's departurewere "bare" requests that were not "attempts tocause" the Employer to discriminate within themeaning of Section 8(b)(2). In our view, whether ornot a "bare" request is an "attempt to cause" dis-crimination is not even in issue here, and we do notadopt the Administrative Law Judge's discussion ofthat point.The Respondent's success in obtaining unlawfulpreference for its members in the earlier layoff andits offer to let the Employer retain two other non-members as the price for Darnell's departure makethe distinction the Administrative Law Judge reliedupon barely, if at all, relevant. However a "bare re-quest" may be defined, it is not applicable in a con-text which includes earlier related unfair labor prac-ticesnor to a coercive offer to forbear from anequally unlawful alternative.Accordingly,we conclude that the Respondentviolated Section 8(b)(2) by attempting to cause theEmployer to discriminate against Darnell in violationof Section 8(a)(3). We shall amend the recommendedOrder and notice accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, Interna-tional Brotherhood of Carpenters and Joiners, Local1092, Seneca, Illinois, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, as modified herein:1.Amend paragraph 1(b) of the AdministrativeLaw Judge's recommended Order by inserting thephrase "Attempting to cause or" at the beginning ofthe sentence.2.Substitute the attached notice for that of theAdministrative Law Judge.1The Respondent's request for oral argument is denied.In our judgment,the record,including the exhibits and briefs,adequately presents the issuesand the positions of the parties.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunitytogive evidence, the National Labor RelationsBoard found that we violated the National LaborRelations Act and ordered us to post this notice.WE WILL NOT threaten or intimidate employeesbecause they have filed charges with the Nation-alLabor Relations Board, or have refused towithdraw them.WE WILL NOT attempt to cause or cause WalshConstruction Company to discriminate againstany employees in violation of Section 8(a)(3) ofthe Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Act.WE WILL notify Walsh Construction Compa-ny, in writing, that we have no objection to itsreemploying McClellan, Darnell, Turner, Lamp-son, and Halmagyi.WE WILL reimburse James McClellan, DonaldRay Darnell, Sr., James Turner, David Lamp-son, and Ronald Halmagyi, Sr., for any pay they CARPENTERS, LOCAL 1092lost as a result of the discrimination againstthem.INTERNATIONAL BROTHERHOOD OFCARPENTERS AND JOINERS,LOCAL 1092DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Ottawa,Illinois,on February 10, 11, and 12,1975, based on charges filed August 14, 1974, and a com-plaint issued September 18, 1974, and subsequentlyamended, alleging that Respondent Union violated Section8(b)(2) and (1)(A) of the National Labor Relations Act, asamended. The General Counsel and the Respondent havefiled briefs.Upon theentirerecord in the case, including my obser-vation ofthewitnesses,and upon consideration of thebriefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAND THE LABORORGANIZATION INVOLVEDWalsh Construction Company,a divisionof Guy F. At-kinson Company,is a California and Nevada corporation,withan office and place of business at Seneca,Illinois,where it is engaged in heavy constructionwork, includingthe construction of a nuclear power plant.During the past12 months,Walsh purchased goods and materials valued inexcess of$50,000,whichwere sent to its Seneca,Illinois,location directly from points outside the State of Illinois. Ifind,as Respondent admits, thatWalsh is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of theAct. Respondent,herein called Local 1092, is alabor organization within the meaning of Section 2(5) ofthe Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue herein is whether Respondent Local1092 violated Section 8(b)(2) of the Act by, on August 7,1974, causing Walsh to lay off five employees who werenot members of Local 1092.Respondent is also alleged tohave violated Section 8(b)(2) by attempting to cause Walshto discharge employee Darnell on about October 11 and18, 1974.The 8(b)(1)(A) violations alleged concern threatsof reprisals of various sortsby Local1092 officials againstemployees for seeking employment in Respondent's terri-tory, or to coerce the employee,in this instance Halmagyi,to withdraw the charges he filed herein.B. BackgroundLocal1092 is affiliatedwith Fox River Valley DistrictCouncil of Carpenters,herein calledDistrictCouncil,373which is comprised of nine local carpenters'unions in theState ofIllinois.Local 1092 is the "home" local for Seneca,Illinois,where Walsh's jobsite involved herein is located.Walsh, through its membership in General Contractors As-sociation of Grundy County, Illinois, has a collective-bar-gaining agreementwith the District Council and Local1092, whichis signed, for the union parties thereto, by Wil-liam E.Hicks, Jr., president of Local 1092, and by William"Abe" Vaughan, Local 1092's business agent, as "Chair-man of Contract Committee."The contract between Walsh and the Union I does notprovide for an exclusive hiring hall, Walsh being free tohire from any source whatsoever, nor is there any referralfrom or clearance by the Union necessary to obtain em-ployment, or any preference in employment,or its reten-tion,given to members of Respondent or the DistrictCouncil. The contract does provide that "when it is neces-sary to lay-off, the selection will be `Chain of Command,'thus the Foreman shall select the journeyman for lay-off,General Foreman selects the Foreman and etc."Just prior to August 7, Walsh employed about 104 car-penters at the Senecasite.William Ramsey, carpenter su-perintendent for Walsh, was in charge of all 100-odd car-penters,working through two "general foremen," BillDunn and Claud Dlask, who in turn had 9 carpenter fore-men underthem, 4 and 5 respectively, each of whom super-vised approximately 10 employees .2C. The Alleged 8(b)(2) Violation of August 7, 1974On August 7, Walsh decided that because of a shortageof material there would be a carpenter layoff. Ramsey toldhis two generalforemen to instruct each of thenine fore-men to prepare a list for layoff, ranking them in order ofquality, the most qualified man on each crew to be at thetop of the list and the least on the bottom. RobertBrestol,who was one of the nine foremen, and who directly super-vised the five alleged dlscriminatees, was told that twomembers of his crew would be laid off.' The foremen, in-cludingBrestol,prepared their lists, turning them in to thegeneral foremen.One of thelists,that of Foreman TommyTucker, was mistakenly made out in reverse order, with themostqualified carpenter at the bottom of the list, and theleastqualified on top. General ForemanDunn was in-formed of this error by Tucker, and Dunn so informedRamsey. Ramsey, together with Dunn and Dlask, thenwent over the lists and compiled a master layofflist con-sisting of19 carpenters, at least 16 of them being employ-ees at thebottom of their lists (counting Tucker's list inproper, i.e., inverse,order). Of the other three, two, Rex-roat and Collins, were at the bottom of their foreman's listaccording to the testimony of Ramsey and Dunn, althoughLocal 1092 agent Vaughan testified that they were not at11 use "Union" to refer to the District Council andRespondent Local1092 jointly,as the named parties to thecontract2 The recordis notcompletely clear,but I assume the figure of 104 givenat the hearing included the 9 foremen,2 general foremen,and Superinten-dent Ramsey.3Afterpreparing his list,pursuant to Dunn's instructions,Brestol told allbut the bottom two carpenters on that list thattherewas going to be alayoff,but that they had nothingto worry about, theywould not be laid off. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe bottom. The third, Oakie Groomis, was third from thebottom on the list of Foreman Hollenbeck, with no otheremployees on Hollenbeck's list to be laid off.Groomis wasselected,according to Ramsey's uncontroverted testimony,for "discharge," rather than "layoff," because Ramsey hadpersonally observed that Groomis was not doing his work.Foreman Brestol's rating list,in order of his assessmentof the men's qualifications, had a Local 1092 member,Quay Edwards, on top, and then, in descending order,union affiliation in parentheses,Darnell(DistrictCouncil),Turner (District Council), Lampson (District Council),Halmagyi (District Council), McClellan (District Council),Riveria (District Council), Clements (Local 1092), Holm-quist(District Council),and Herman(District Council).After the determination had been made by Ramsey,Dunn,and Dlask as to the 19 employees to be let go (18laid off and Groomis discharged), Ramsey notified thepayroll office to prepare checks for the specified 19 em-ployees.Early that afternoon, in Ramsey's office, there occurredthe events upon which rests the General Counsel's allega-tion that Local 1092 caused Walsh to lay off Darnell,Turner, Lampson, Halmagyi, and McClellan, in violationof Section 8(b)(2). Precisely what was said and done, andperhaps more importantly,the meaning and significance ofwhat was said and done in Ramsey's office during thattime is in sharp dispute.It is not in dispute,however, thatthe 5 alleged discriminatees, along with Riveria,4 none ofwhom had been on the list of 19 prepared by Ramsey,Dunn,and Dlask,found themselves laid off as a result ofwhat occurred, and that 6 other carpenters, who had beenon the list of 19, were no longer on that list and were notlaid off as a result of what occurred.It is also a fact thatthe five alleged discriminatees and Riveria were not mem-bers of Local 1092, all being members of other districtcouncil locals, and that the six employees who were origi-nally scheduled to be laid off but whose layoffs were res-cinded were all members of Local 1092. It is also a fact thatBrestol's crew,originally scheduled to lose two men, wasnow, following the events in Ramsey's office, to lose eightmen .5The most crucial undisputed fact is that Vaughan said atthe meeting that "travelers would be the first to go sincethey didn't belong in the local or DC. The general rule weworked by was that travelers went first, then District Coun-cil people and then local people. He [Ramsey] asked mewhich way it should go, and I told him it should be thisway." 6 This statement, coupled with the fact that six Dis-trict Council carpenters did replace six Local 1092 carpen-ters onthe layoff list, surely establisha prima facieviola-tion of Section 8(bX2) of the Act.But, claims Respondent,despite the seeming baldness of4 According to the General Counsel, Riveria was not alleged as a discn-minatee in the complaint because Rivera did not wish to prefer chargesagainst Local 1092 or to be involved in the General Counsel's case.3All but Quay Edwards, a Local 1092 member,who was at the top of thelist, and Clements,a Local 1092 member,who was third from the bottom,and an apprentice.6This is the way Vaughan put it in his affidavit given to a Board agent.He ultimately seemed to concede saying this,in his testimony before me,but "with an explanation."Idiscuss this at more length below.the languageused, the Union's "true motivation" can onlybe ascertained by "the totality of all the objective facts."And this "true motivation," in Respondent's view, was thatVaughan believed the "chain of command" requirement ofthe contract was not being followed, that there was favorit-ism shown by Ramsey in the selections, and that foremennormally followed a policy of last hired being first laid offwhen "skills were relatively equal," which had not been thecaseon this occasion. Vaughan was arguing all these pointsat the meeting with Ramsey, rather than membership orlack thereof in Local 1092. All this may be gleaned evenwithout crediting Respondent'switnesses as against theGeneral Counsel'switnesses, asserts Respondent,and willdemonstrate the truth of Vaughan's explanation at thehearing of what he means by travelers first, then DistrictCouncil, and then Local 1092 men; i.e., that he was using"shorthand labels of identifying those who had been on thelongest or the shortest and not a layoff because they heldone affiliation or another."Although I agree with Respondent that particular wordsused do not always mean what they seem to, Vaughan'sown testimony in this case convinces me that he meantexactly what he said, that District Council men I be laid offbefore Local 1092 men. Vaughan's testimony, indeed, de-feats itself in terms of his asserted contentions,positions,and arguments taken at the August 7 meeting, without re-gard to whether he in fact took the various positions heclaimed to have taken, and there is sharp dispute, as notedabove, as to exactly what did occur.Thus, according to Vaughan, Local 1092 Steward Holi-day told him, when he arrived at the jobsite on August 7,that therewas goingto be a layoff. Vaughan asked Holidaywhether the layoff was going "according to chain of com-mand," and Holiday said it was not, that "Ramsey is pick-ing whoever he wants to pick." Vaughan and Holiday wentinto the office, with only General Foreman Dunn there atthe time, and Dunn showed Vaughan Hollenbeck's list,pointing to Oakie Groomis'name and saying "this man isgetting laid off and you have two men slated below him."Vaughan testified that he then looked at thenine lists,which were on the table, and noticed that the layoffs onTucker's list were from the top rather than the bottom, andalso noticed that Collins and Rexroat were being laid offeven though they were not at the bottom of ForemanColdwater's list. But for Holiday's having mentioned toVaughan that Ramsey was not following the chain of com-mand, Vaughan would never have gone into the office and7 Local 1092 men are, of course,also District Council men,for the Localis a constituent member of the District Council. Reference to District Coun-cilherein,therefore,signifies, in terms of membership,membership in alocal of the District Council other thanLocal1092Although Respondentseemed to be contending at the hearing that Vaughan,as an agent of theDistrictCouncil,had no reason to prefer Local 1092 men over DistrictCouncil men, particularly since Local 1092 were also District Council menand the contract was with District Council(itwas also, of course,with Local1092), the distinction between District Council and Local 1092 was made byVaughan at the meeting.Furthermore,as General Counsel cogently arguesin her brief,Vaughan, who had been appointed business agent of Local1092 not too long before the events in this case,was about to run for theoffice in an election,and only Local 1092 members could vote in that elec-tion,so that District Council members could give Vaughan no support. Thisgave Vaughan at least one personal reason to prefer Local 1092 carpentersas against all others. CARPENTERS,LOCAL 1092had the ensuing discussion with Ramsey. Vaughan arguedfor Groomis, but lost, with Ramsey telling him that "I havebeen keeping an eye on him for a week and . . . he is nogood." (Vaughan's testimony). He argued for Rexroat andCollins, and won-in the sense that they were taken off thelist to be laid off. But he also argued (and won) for Hen-dricks, who was concededly on the bottom of his foreman'slist.And he "accepted" the Tucker listing layoffs, eventhough he testified that he was never told that the list wasupside down, and even though he "cared about the chainof command," because the "four people was the last peoplethat came in and the people that I was arguing for 8 hadbeen there for a long time."Having virtually accepted this despite what to him (nothaving been told the list was upside down) 9 had to be ablatent violation of the chain of command, and havingbeen informed that Groomis was discharged, rather thanlaid off, and losing the argument that he should not be,there remained only Collins and Rexroat.10 Yet Vaughanbegan arguing "qualifications," assertedly complainingthat carpenters who had been employed for months couldnot "all of a sudden" have become unqualified. Respon-dent argues that this stemmed from Vaughan's honest be-lief that Ramsey was "playing favorites."But thepurposeof the "chain of command" provision in the contract was,asRespondentasserts initsbrief, "to protect, as far aspossible, against favoritism and to let the individual mostqualified who had been observing the work of the menmake the determination." For Vaughan to argue "qualifi-cations" was therefore diametrically opposed to the wholeconcept of chain of command, and amounted to his substi-tuting, or attempting to substitute, his own limited knowl-edge of the qualifications of certain individuals, who hap-pened to be members of Local 1092, for that of theforemen, obviously, as Respondent puts it, the individuals"most qualified" to rate the men under them.Finally, Vaughan claimed at one point to have arguedthat there were too many men off one crew, and nots I.e.,Groomis,Henricks,Rexroat, and Collins.s It is strange that Holiday,who was "upset" about Groomesbeing out ofthe chain of command,and told this to Vaughan,did not mention to Vau-ghan the obvious selections from the top down fromthe Tucker list. (Vau-ghan,as noted above,claims to have seen this list and noted the selectionsfrom the top, after he went into the office.)My guess is thatHoliday obvi-ously knew of the reversal,probablyhaving beentold by oneof the generalforemen. Absent testimony to this effect,Imake no finding-it is not neces-sary to resolvethis puzzle.It is significant,however, that when Vaughan wasasked on cross-examinationwhy hisaffidavit to the Board did not containanything about Tucker's "upside-down"list having been mentioned by himtoRamsey,he responded that "I did not bring this up in my affidavit,simplyfor the reasonWally Holiday had alreadybrought this up to Ram-sey. He knew that before I went into the office."10 I am assumingonlyarguendothat they were not at the bottom of theirlist.Actually,Iam satisfied from the testimony of Dunn and Ramsey thattheywere.Ibelieve thatHoliday'sfailure to mention them to Vaughan,although he did mention Groomis, corroborates Dunn's and Ramsey's testi-mony.I also agree with the General Counsel that Vaughan's testimony thatthe foreman of Collins and Rexroat"had personal reasons not to likethem," strongly suggests that Vaughan did know they were at the bottom ofthe list.Had they,likeGroomes,been above employees not selected forlayoff, there wouldbe no reason for Vaughan to claim their foreman did notlike them;his quarrel would then have been with Ramsey,or perhaps thegeneral foreman,for selecting them for layoff"out of the chain of com-mand."375enough off others, selected for layoff. Aside from the factthat it is conceded that there was no requirement or prac-tice that the number laid off from the various crews beequal, Vaughan's arguments on behalf of Hendricks, theonly one selected from, and the bottom man on, his crew,and his "compromise" solution to the entire problem,which resulted ineightbeing laid off from Brestol's, dem-onstrate that this argument, even if made, was not really amotivating factor in Vaughan's complaints.Taken all together, it is plain that Vaughan's assertedconcern over violation of the chain of command require-ment of the contract, ostensibly the only reason he evenwent into the office for the ensuing discussion, was not histrue concern at all; his asserted concern that there were toomany from some lists was not his concern at all; and hisexplanation that he was using "District Council" as ashorthand way of describing carpenters who were by andlarge the last hired was not his concern at all. To the extentthat Vaughan may have argued for a "last on, first off"concept, he would plainly have been asserting a positionthat had nothing to do with the contract's chain of com-mand principle."Vaughan testified, and Respondent argues, that, becauseas a general rule persons residing in a particular area nor-mally secured employment first because of their priorknowledge that the job was starting, members of other dis-trict council locals (other than the one in the area wherethe job was being manned) were the next hired, and mem-bers of locals outside the District Council altogether werethe last hired; Vaughan used the terms "permit men,""District Council," and "Local" only as a shorthand wayof identifying those who had been on the job the longest orthe shortest. Had it been this kind of "seniority" that con-cerned Vaughan (and it must be borne in mind thatVaughan said he would have had no complaint if "chain ofcommand," which does not involve seniority, had been fol-lowed), I could understand his saying to Ramsey "Whydon't you lay off these District Council men who are allnew on the job, rather than these Local 1092 men selectedby their foremen who have been around for a long time?"In that context, the use of the employees' union affiliationsmightwellbe descriptive, rather than showing thatVaughan's concern was their union membership. But thatis not what he said.Vaughan's own testimony, in short, demonstrates thatvirtually every argument he made to Ramsey was tailoredso as to save Local 1092 men at the expense of DistrictCouncil men. Although in arguing for Groomis, who was aLocal 1092 member himself, he seemingly was arguingagainstDyess and Cavins, who were below Groomis on thelist,but were also Local 1092 members, the record doesshow that Vaughan regarded at least one of the two, Dyess,as one of Ramsey's "favorites," having come with Ramseyfrom another job. Furthermore, he lost that argument, andobviously did not argue the case of Tucker's upside-downlistwith any great vigor, where to have done so and suc-ceeded might have favored some permit men over Local11Although Vaughantestified that, everythingelse being equal,itwas thepractice that last hired would be the first laidoff, "everythingelse" was notequal here,for the foremen had rated their employeesin order of theirqualifications. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD1092 men.But Vaughan was successful in saving the job ofClements from the Brestol crew, even though Clements wasfar down on the list, based on his view that apprenticesshould remain on the job in a certain ratio,despite theirlack of seniority or position on their foremen's lists. Notonly is there no provision in the contract to this effect,McCarty, assistant project manager for Walsh, testifiedcredibly that Walsh has never treated apprentices differ-ently from journeymen in layoffs.The foregoing analysis itself suffices to discreditVaughan's testimony with respect to what was said anddone at the August 7 meeting. There are other bases as wellfor discrediting him. Thus, when giving his version of theconversation with Ramsey,he made no reference whatso-ever to having said anything to the effect that travelersshould be laid off first, District Council men second, andLocal men last. Only when his counsel questioned himabout the statement given to the Board agent, which con-tained that crucial language, did he admit to having said it,suggestingthat he had already been testifying to that ef-fect.His demeanor in general,including his obvious reluc-tance to concede that an insertion in the affidavit he hadgiven to the Board was made and initialled by him, when itclearly was, are further grounds for discrediting his testi-mony.I find, accordingly, that the events at this meeting oc-curred substantially as testified to by Ramsey and Dunn,that Vaughan told Dunn, before Ramsey came into theoffice, thatWalsh was laying off too many Local 1092members,while there were so many District Council mem-bers still on the job, stating "We are not going to work thatway out here. We are going to lay off District Councilpeople and keep our local people." When Ramsey arrived,Vaughan said approximately the same thing, that DistrictCouncil members had to be laid off before Local members,and that Vaughan responded, "Yes, that's how it's going tobe," to Ramsey's query whether he had to do that. Aftersome discussion about Groomis (there is no real dispute onthat score), and some other employees, Holiday compiled alist of District Council employees still on the job, referringto his book, and there were approximately eight left. Holi-day said that two could remain, but the six who had beenwith Walsh for only a short time had to go. Both Vaughanand Holiday then said that they would "swap" six DistrictCouncil members for six Local members. At that point, asnoted earlier,the five alleged discriminatees and Riveriawere chosen for layoff from Brestol's crew, and six Local1092 members were removed from layoff status. I havealready concluded, even accepting Vaughan's version ofwhat occurred at the meeting in Ramsey's office (but not,of course, his testimony with respect to motivation, or whathe really meant by the "labels"), that his true motivationwas to save Local 1092 men at the expense of DistrictCouncilmen. Basedon my findings as to what did occur,having resolved the credibility conflicts, the illegal motiva-tion is manifest.Respondent argues that the facts, even assumingVaughan's motivation was to save Local 1092 membersfrom layoff, do not establish "cause" within the meaning ofSection 8(b)(2), because Vaughan made no threats to Ram-sey, either express or implied, nor did he at any point "evenindicate any retaliatory action." Furthermore, Ramsey tes-tified that he was not "fearful" in any respect. Respondentrelies on language in Board cases suggesting that some-thing more than a bare request is necessary to constitute"cause" within the meaning of that Section. Whatever theBoard's earlier view may have been,12 the more recentcases directly and unequivocally hold that "a Union 'caus-es' an employee's discharge, within the meaning of the Act,bysuccessfully requestingthe employer to effect it." (Em-phasis supplied).Furniture and Piano Moving etc., Local#82 (Arlington Storage),210 NLRB 838, 841 (1974). Seealso,San Jose Stereotypers' and Electrotypers' Union No.120, etc. (Dow Jones & Company),175 NLRB 1066 (1969),where the Board found a union's "efficacious request" toconstitute cause under Section 8(b)(2), andYellow FreightSystem, Inc.,197 NLRB 979, 981 (1972), quoting fromN.LR.B. v. Jarka Corporation of Philadelphia,198 F.2d618, 621 (C.A. 3, 1952), "This relationship of cause andeffect, the essential feature of Section 8(b)(2), can exist aswell where an inducing communication is, in terms courte-ous or even precatory, as where it is rude and demanding."Ibelieve some of the confusion stems from the fact thatthe Board formerly took the position that a union-causeddischarge violated Section 8(b)(2) irrespective of the reasonfor the Union's action, a view that to all intents and pur-poses endedwith the Supreme Court's decisioninLocal357, International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America v. N.L.R.B.,365U.S. 667 (1961). In that earlier context, a mere requestbased on considerations wholly unrelated to union consid-erations would have violated the Act had the Board heldthat a "successful request" was sufficient to constitutecause, so the Board, in keeping with its theory that aunion's demonstration of its power to control employmentwasper sea violation of the Act, refused to find violationsupon a mere request when the motivation was benign. Fol-lowingLocal 357,with union "causation" no longer suffic-ing asa per sebasis for finding a violation, but with thebasis for the union's action becoming a necessary consider-ation, the rules of the game had been altered. Thus, if theUnion sought, even by a bare request, a discharge forunion-related reasons (lack of membership being the mostobvious), and the employer then discharged the individual,a violation by the union existed without regard to the factthat the employer acquiesced in a bare request.The other operative portion of Section 8(b)(2)-"attemptto cause"-is on a different footing, and it is with respectto the attempt-to-cause portion that there still seems to ex-ist a distinction between a bare request (not an "effica-cious" or "successful" one by definition, because the em-ployer has not acceded to it), and a request accompaniedby threats, express or implied, even though the employerdoes not capitulate. This distinction was set forth shortlyafter the Taft-Hartley amendments, inSub Grade Engineer-ing Co.,93 NLRB 406 (1951), enfd.sub. nom. InternationalUnion of Operating Engineers, Hoisting and Portable LocalNo. 101 of Greater Kansas City and Vicinity, A.F. of L.21612Andit seemsto me that the Board in most of the earlier cases inferredan "implied threat" with little more than theunioninvolved having advisedor asked the employer for the discharge. CARPENTERS, LOCAL 1092F.2d 161 (C.A. 8, 1954). The importance of this distinctionisgermane to this case in considering the GeneralCounsel's allegation of an 8(b)(2) violation with respect totwo subsequent (to August 7) layoffs, as discussed below.In sum,I find that Local 1092 Business Agent Vaughansuccessfully requested the layoff of employees McClellan,Darnell, Turner, Lampson, and Halmagyi, that his motiva-tion was to save the jobs of Local 1092 members at theexpense of District Council members, and that Respondentthereby violated Section 8(b)(2) of the Act.D. The Alleged 8(b)(2) Violations in October 1974There were two layoffs by Walsh following the August 7layoff, on or about October 10,1974, and on October 18,1974. Darnell, who had resumed working for Walsh, was ineach instance the subject of an alleged violation of Section8(b)(2) by Respondent. The first time, Local 1092 AssistantSteward Herman"Bones" Bruns said to Ramsey, at thetime the layoff was being discussed, "Why don't you getrid of this guy here" (pointing to Darnell's name on a list).Ramsey replied that he "wasn't going to lay off . . . Dar-nell because Darnell was a good man and he was at the topof his . . . foreman's list...." On October18, Bruns, ina conversationwithRamsey concerning another impend-ing layoff, asked Ramsey if he "could lay off any moremen," saying "you have two good permit men down in thefield, and if you lay those two men off plus Darnell then Iwill see the President of the Local, Bill Hicks, and havethem rehired back the following Monday morning." Ram-sey said, "No, I am not going to make any kind of dealslike that,Darnell is a good man and I am going to keephim." Brunsdid not deny either of the foregoing conversa-tions.These are the situations, referred to above, where a barerequest, which is not acceded to by the employer, does notamount to "attempt to cause" within the meaning of Sec-tion 8(b)(2) of the Act, as I understand Board law. Accord-ingly,I dismiss these allegationsof the complaint.E. The Alleged 8(b)(1)(A) ViolationsA series of events after the August 7, 1974, layoff, begin-ning about August 12 and ending the second week in No-vember, are alleged to have violated Section 8(b)(1)(A) ofthe Act. According to Darnell, on August 12, he attemptedto clear into Local 1092. When he handed Vaughan hisclearance card and union book, Vaughan said "I can clearyou in but you're just going to make it rough on yourself."When Darnell asked Vaughan what he meant by that, Vau-ghan said that neither he nor his men "like other guys com-ing in clearing that Local just for that job out at the powerplant." Two days later,Darnell again went toLocal 1092'sunion hall. At that time, Vaughan refused to acceptDarnell's union book and clearance card, telling Darnell hewas just going to hurt himself trying to clear intoRespondent's Local. Local President Hicks and Vaughan,using abusive language,stated that no one was going toclear into their Local if Hicks didn't want them to, and thatthey were "tired of being screwed by other locals," andwere "going to take care of . . . local men."377About August 19, Halmagyi telephoned Vaughan, afterbeing informed that there was a job for him. Vaughan toldHalmagyi that he did have the job, but beforehe sent Hal-magyi out, he wanted him to "stop in his fucking office andhe was going to wipe Halmagyi's ass up with the floor."This alleged incident occurred 5 days after the first chargesin the instant case were filed. On September 4, the dayHalmagyi, Darnell, and Lampson returned to work forWalsh, Vaughan met them at the union hall, and askedthem if they were going to drop the charges. They re-sponded that they would not, and Vaughan stated "Youboys are on your own."On September 30, Herman Bruns told Halmagyi that ifhe won his case he could "build his own shanty," that win-ning wouldcause uniondues to go up $4 per month, and"if they raise our dues $4 a month we are going to gettogether and beat your fucking ass with a baseball bat." OnOctober 9,Bruns againasked Halmagyi if he had droppedthe charges, and said that it did not matter to him but "youare gettinga lot of guys pissed off more or less and if I gothrough with the charges . . . the guys will get me one wayor another." Later that same day,Bruns metHalmagyi,and told him he "better drop those goddamn charges orsomebody is going to beat your brains in." Halmagyi reit-erated his intention to proceed with the charges, whereup-on Bruns said,"if you win this case you better not showyour ass out here on company property or anywhere elsearound me or I will personally get your ass," that Halma-gyi would be "one dead mother fucker." Also on the sameday, about 4:30 in the afternoon, Bruns again approachedHalmagyi, and much thesamesort of conversation oc-curred, with Bruns this time telling Halmagyi not to tell hislawyer about the threats or he would "beat in Halmagyi'sfucking brains," and other remarks ofa similar nature.Also on the same day as the precedingincidents a car-penter named Ted Haynes, accompanied by Bruns, metDarnell. Haynes grabbed Darnell in a bear hug, and said,"Are you the one that issuing theLocal?" In the course ofa conversation,with Haynes holding Darnell in the bearhug all during it, Bruns asked Darnell why he didn't dropthe charges now that he had his job back, with Darnellansweringthat if he did, it would be just like it was before.Haynes said "Okay, let's get him," with Darnell thenreaching for his hammer, at which point Haynes releasedDarnell. Just prior to the scheduled October 10 layoff, re-ferred to earlier, Holiday and Bruns approached Darnell,and asked him if he would drop the charges, telling himthat they could keep his job for him, and guarantee him ajob for I to 4 years if he would drop the charges. Aftersome further conversation, with Darnell repeating that hewould not drop the charges, Bruns said he knew "of a fewmen who have done this before and they were black-balled," and added "you know what happens when you'reblackballed . . . you can not get a job as a carpenter nomore."On November 4, 5, and the following week, three furtherincidents occurred with respect to Darnell, which are al-leged as violationsof Section 8(b)(1)(A). On the first day, abolt barelymissedDarnell as he was walkingnear a well atthe constructionsite.Bruns wasstandingabout 25 feetabove him, but did not, according to Darnell, give the nor- 378DECISIONSOF NATIONALLABOR RELATIONS BOARDmal warning of "headache or heads up,"that is given whenthere is danger from falling objects at a construction site.The next day, a large panel missed Darnell by a narrowmargin. There were two men working above him at thetime, who gave no warning to Darnell, but whom he couldnot identify. The next week, Darnell was riding on a panel,with Bruns responsible for giving the crane operator, whocould not see Darnell, signals. The panel, according toDarnell, suddenly dropped about a foot, with ForemanSheridan then yelling at Bruns to be careful or he wouldget somebody killed.The foregoing incidents are based on the testimony ofDarnell and Halmagyi, whom I found to be credible wit-nesses. I do not credit the denials of Vaughan, Holiday,and Bruns with respect to the ones in which they wereinvolved. With respect to the final three incidents involvingBruns, and, with respect to the second, two unidentifiedemployees, I do not find any violation of the Act. There isno showing that Bruns actually saw the object fall on No-vember 4, and therefore no basis for concluding that hedeliberately failed to warn Darnell. The second incident,involving only unidentified men, cannot in any event beattributed to Respondent. As to the third, there again is noshowing that the drop of 1 foot was other than accidental,even though Foreman Sheridan warned Bruns to be care-ful. The crane operator could have been at fault.With respect to the remaining incidents, however, theillegality of the threats and intimidations to Halmagyi andDarnell are,as theGeneral Counsel correctlystates, "soobvious as to need no argument." Aside from contendingthat I should believe the denialsof its witnesses, the allegedperpetrators of the acts in question, Respondent contendsthat "none of the allegations substantiate a violation of theAct . . . all revolved around petty nit picking bickeringand that, in any event, they aredeminimis." Ido not agree.Coercive statements designed to prevent employees frompursuing their rights under the Act, even if small in num-ber, cannot lightly be sloughed off. I find, accordingly, thatRespondent violated Section 8(b)(1)(A) in those respects.CONCLUSIONS OF LAW1.Respondent Local 1092, by causing the Company tolayoff employeesMcClellan, Darnell, Turner, Lampson,and Halmagyi, because they were not its members, en-gaged in unfair labor practices within the meaning of Sec-tion8(bX2) of the Act.2.Respondent Local 1092, by restraining and coercingemployees for filing charges against it and refusing to with-draw them, has engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, it will be recommended that it cease anddesist therefrom and from like or related conduct, and thatit take certain affirmative action designed to effectuate thepolicies of the Act. Having found that Respondent unlaw-fully caused the Company to layoff five employees, it isrecommended that it be ordered to notify the Companythat it does not object to their reemployment by the Com-pany.13 It is further recommended that Respondent be or-dered to make these employees whole for any loss of earn-ings they may have suffered by reason of its unfair laborpractices.Respondent's liability for backpay shall termi-nate 5 days after notifying the Company, as set forthabove, that it has no objection to the reemployment of thefive employees. Loss of pay shall be computed in accor-dance with the formula in F.W. Woolworth Company,90NLRB 289 (1950), with interest as described inIsis Plumb-ing & HeatingCompany,138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER 14Respondent, International Brotherhood of Carpentersand Joiners, Local 1092, Seneca, Illinois, its officers,agents,and representatives, shall:1.Cease and desist from:(a)Restraining or coercing employees of Walsh Con-struction Company, by threats or other intimidatory con-duct, in the exercise of their rights guaranteed in Section 7of the Act, and in the exercise of their right to file chargeswith the National Labor Relations Board, and to pursuethose charges.(b)Causing Walsh Construction Company to layoff orotherwise discriminate against employees in violation ofSection 8(a)(3).(c) In any like or related manner restraining or coercingemployees in the exercise of their rights under the NationalLabor Relations Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)NotifyWalsh Construction Company,inwriting,that it has no objection to the reemployment of McClellan,Darnell, Turner, Lampson, and Halmagyi.(b)Make the.aforesaidemployees whole for any loss ofpay they may have suffered by reason of the discriminationagainst them, in the manner set forth in the section hereofentitled "The Remedy."(c)Post at its office and meeting hall in Seneca, Illinois,copies of the attached notice marked "Appendix." 15 Cop-ies of said notice, on forms provided by the Officer-In-13To the extent that someof thediscriminatees have already been re-called,and the record shows that this is the case for some of them, thisprovision of the order will not apply14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.15 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board" CARPENTERS,LOCAL 1092379Charge forSubregion 38, after being duly signedby a rep-customarilyposted. Reasonable steps shallbetaken by theresentativeof theRespondent, shall beposted byit imme-Respondent to insurethat suchnotices are not altered, de-diately uponreceipt thereof,and be maintainedby it for 60faced,or covered by any othermaterial.consecutive days thereafter, in conspicuous places,includ-(d)Notify the Officer-In-Chargefor Subregion 38, ining all places where notices to employees and members arewriting,within 20 days from the dateof thisOrder, whatsteps Respondenthas taken to comply herewith.